1
2
3
4
5
6
7
8
9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
     STAR FABRICS, INC., a California       Case No.: CV 18-3071-DMG (PJWx)
12   Corporation,
                                            ORDER ON STIPULATION TO
13                                          DISMISS ACTION WITH
     Plaintiff,                             PREJUDICE [164]
14
15   v.

16   ZULILY, LLC, et al.,
17
     Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                        1
1         Based upon the parties’ stipulation [Doc. # 164], AND FOR GOOD CAUSE
2    APPEARING, THE FOLLOWING IS HEREBY ORDERED:
3         1.   The action is dismissed with prejudice; and
4         2.   The Court shall not award costs or attorneys’ fees to either side for this
5              action, such that the parties shall bear their own costs and attorneys’
6              fees. The waiver of costs between Plaintiff, on the one hand, and all
7              Defendants together on the other hand, shall not be deemed to affect any
8              rights or claims between co-defendants, such as claims for
9              indemnification.
10
          IT IS SO ORDERED.
11
12
13   DATED: December 9, 2019                     ________________________________
                                                 DOLLY M. GEE
14
                                                 UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
